DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-13, 15, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, Beaulaton et al. (US 2015/0280732), Ni et al. (US 2008/0278259) and Takemura et al. (US 2011/0012697), as a whole, fail to explicitly disclose a sampler for over-sampling an input signal to produce a sampled input signal; a delta-sigma modulator for modulating the sampled input signal to produce a modulated signal; and a filter for filtering the modulated signal, the filter comprising a ground plane comprising a band-gap periodic structure, an array of conductive patches above the band-gap periodic structure, and a dielectric separating the band-gap periodic structure and the conductive patch, wherein the filter has a frequency response configured to flatten a frequency response of the delta-sigma modulator, and wherein the band-gap periodic structure comprises a two-dimensional array of periodically separated features in the ground plane, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/27/2021